Electronically Filed
                                                        Supreme Court
                                                        SCPW-14-0000786
                                                        03-JUN-2014
                                                        10:15 AM



                          SCPW-14-0000786


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             DIANA R. MACHADO, Petitioner-Defendant,


                                vs.


  HONORABLE LLOYD VAN DE CAR, JUDGE OF THE FAMILY COURT OF THE

       THIRD CIRCUIT, STATE OF HAWAII, Respondent Judge, 


                                and


              JOHN A. MACHADO, Respondent-Plaintiff.



                       ORIGINAL PROCEEDING

                      (FC-D NO. 08-01-0037)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Diana R. Machado’s


petition for a writ of mandamus, filed on April 29, 2014, the


documents attached thereto and submitted in support thereof, and


the record, it appears that petitioner fails to demonstrate that


the respondent judge committed a flagrant and manifest abuse of


discretion by denying the motion to disqualify counsel inasmuch


as (1) petitioner was not a client of the law firm at the time of


the divorce proceeding as contemplated under HRPC Rule 1.7, 


(2) petitioner does not establish that the prior matter in which

the law firm represented petitioner and respondent is


substantially related to the current divorce matter, and 


(3) petitioner appears to have waived any conflict of interest

objection.    Petitioner, therefore, is not entitled to a writ of

mandamus.    See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is meant to restrain a

judge of an inferior court who has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act); Otaka v. Klein, 71 Haw. 376, 386, 791 P.2d 713, 719

(1980) (applying the “substantial relationship” test to review

issues related to the disqualification of an attorney who is

allegedly representing a party whose interests are adverse to

those of the attorney’s former client); Straub Clinic & Hosp. v.

Kochi, 81 Hawai'i 410, 415, 917 P.2d 1284, 1289 (1996) (the grant
or denial of a motion for disqualification is within the

discretion of the trial court).    Accordingly,

            IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

            DATED: Honolulu, Hawai'i, June 3, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson



                                  2